DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
In the amendment dated 3/9/2021, the following has occurred: Claims 1 have been amended; Claims 6 and 13-20 have been canceled.
Claims 1-5 and 7-12 are pending and are examined herein. This is a Non-Final Rejeciton.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach a formic acid species formed in situ from the formamide-containing solvent and the water of crystallization of the transition metal compound. But Huang teaches use of dimethyl formamide for use as a solvent (para 0048), and Kallesøe teaches that platinum precursors that were conventional in the art included hydrates, such that hydrated precursors would have been obvious substitutes for the precursors taught in Huang. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Applicant also argues that the prior art does not explicitly teach the degree of metallization being less than 3%. Applicant argues that because the method as claimed is not taught in the prior art, Masao, relied upon for teaching tin oxide support, does not explicitly teach the degree of metallization, it does teach that metallization is a product of the hydrogen reduction treatment temperature, and that increasing temperatures result in more metallization (para 0114). Masao additionally teaches that the temperature should overlap the instantly disclosed range, and that much lower temperatures only produce very slight degrees of metallization (Id.). Elezovic, previously cited, teaches 5% metallization without explicitly disclosing the temperature range for the reduction of the supported platinum compound on tin oxide. But given that Masao renders obvious a low range of temperatures for this reduction step, and given that Applicant’s disclosure and Masao both acknowledge that increasing the temperature increases the metallization, it would have been obvious to one of ordinary skill in the art to perform the reduction such that metallization of less than 3% would have been the expected result. 

Claim Rejections - 35 USC § 103
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0123138 to Huang et al.) in view of Masao (US 2010/0233574 to Masao et al.) or Masao in view of Huang, in further view of Suzue (US 2019/0336956 to Suzue et al.) and  Kallesøe (US 2015/0202598 to Kallesøe et al.)
	Regarding Claims 1-5 and 8-12
a method for producing an electrode catalyst (abstract) that is a one-pot synthesis of a deposited platinum alloy catalyst onto a support via a controlled, seed-mediated growth strategy leading to a well-maintained particle size distribution of surface-doped Pt3Ni nanostructures (para 0032)
comprising mixing a solvent such as  DMF and a reducing agent such as benzoic acid as a structure-directing agent (para 0048)
mixing a catalyst support powder in the solvent (para 0048)
mixing a platinum compound and a nickel compound in the solvent (para 0048)
a supporting step of heating the dispersion at about 160 °C (para 0061), or within a range of 100 to 250 °C (para 0043) to support a platinum alloy of platinum and nickel on the catalyst support powder
a solid-liquid separation step of separating the dispersed from the solvent after the supporting step to obtain a catalyst powder comprising the catalyst support powder and the platinum alloy supported thereon (para 0061)
wherein in some embodiments the inclusion of a separate reducing agent is also contemplated (para 0042)
	Huang does not teach:
wherein the catalyst support powder is a metal oxide 
a final treatment step of heating the catalyst powder under vacuum or in a reducing gas atmosphere
	Masao, however, from the same field of invention, regarding a platinum-based catalyst on a support, teaches use of a metal oxide support powder (abstract) that has advantages over carbon material support powders because of superior oxidative resistance (see paras 0006-0014). Masao teaches a dispersion for mixing the catalyst with a supporting tin oxide powder (paras 0102-0103), 
	Alternatively, it would have been obvious to modify the method of Masao by using the one-pot synthesis and deposition of a platinum alloy according to the method disclosed above in Huang, with the motivation to use a nickel-doped platinum alloy to improve the durability and reduce the cost of the catalyst otherwise used in Masao. Huang teaches a method of platinum dispersion on a generic supporting powder (see para 0039) that can be achieved in an efficient in-situ method without bulky capping agents to produce a high ORR activity catalyst with suppressed degradation (para 0032). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Huang also does not teach:
what the separate reducing agent is, suggesting that one of ordinary skill in the art would have been familiar with conventional reducing agents for use in the one-pot synthesis (see para 0042)
	While Huang does not explicitly teach the inclusion of a formic acid species in the dispersion step, formic acid species were a known reducing agent used in reduction/dispersion steps in the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). See also US 2016/0240862 (para 0145) and US 2015/0221953 (para 0049), specifically directed to a metal oxide support for platinum catalyst, for further evidence that formic acid species were a conventional reducing agent in similar platinum-support synthesis reductions. 
	Huang also teaches:
a solvent comprising DMF (para 0048) and a nickel precursor of Ni(II) acetylacetonate, but wherein other soluble Ni precursors could be used as known in the art (para 0042)
	Huang does not explicitly teach:
a nickel hydrate precursor
	Nickel hydrate precursors were known substitutes in the art and would have been obvious to one of ordinary skill in the art. See e.g. US 2015/0202598 to Kallesøe et al. for evidence of ordinary skill in the art, particularly para 0086 which teaches known transition-metal-containing precursors for catalysts, in which acetylacetonates are substitutable for hydrated ion pairs. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 7, Huang in view of Masao renders obvious:
an electrode catalyst comprising a tin oxide support and particles of a platinum alloy of platinum and a transition metal supported thereon (see above rejection)
diffraction peaks at a diffraction angle between 46.5° and 48° (see Fig. 7)
wherein Pt surface activity is enhanced by doping of additional transition metals, such that Pt appears concentrated at the surface of the particles (paras 0051-0055)
	The limitation referring to 1) a platinum-concentrated layer in the surface region of platinum alloy particles and 2) to the degree of metallization of Sn are interpreted to be property-by-process limitations, and Huang in view of Masao renders obvious substantially the same enabling method disclosed in the instant specification. The segregation of platinum and the metallization of Sn are interpreted to be an inherent result of the modified process of Huang in view of Masao, including a final heat treatment below 200 °C, which is rendered obvious by Masao’s disclosure of such a heat treatment for a tin oxide supported catalyst after filtration and drying. See the instant specification at para 0150 of the published US 2019/0229345 which discloses that concentration of platinum in the surface region is at least partly a result of reducing heat treatment. 
	The Office also directs Applicant to Elezovic et al. “Pt nanoparticles on tin oxide based support as a beneficial catalyst for oxygen reduction in alkaline solutions.” RSC Adv., 2015, 5, 15923. The Elezovic document teaches a platinum nanocatalyst on tin-oxide support, wherein the XPS data reveals that the metallic Sn in the supported catalyst is about 5% of the relative Sn signal (page 15925). The claimed metallization of the Sn appears to be within the conventional range known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723